People v Newland (2016 NY Slip Op 03116)





People v Newland


2016 NY Slip Op 03116


Decided on April 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2016

Sweeny, J.P., Saxe, Moskowitz, Gische, Webber, JJ.


3627/11 930 929

[*1]The People of the State of New York, Respondent,
vWayne Newland, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Eunice Lee of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alice Wiseman of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J. at speedy trial motion; Renee A. White, J. at hearing on admissibility of video; Jill Konviser, J. at jury trial and sentencing), rendered April 23, 2013, convicting defendant of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
Defendant's speedy trial arguments are unpreserved (see People v Beasley, 16 NY3d 289, 292-293 [2011]), and we decline to review them in the interest of justice. Although each of the three periods at issue on appeal was litigated on the speedy trial motion, defendant did not articulate the specific arguments he now makes, and the court "did not expressly decide, in response to protest, the issues now raised on appeal" (People v Miranda,  NY3d , 2016 NY Slip Op 02120, *2 [2016]). As an alternative holding, we find no violation of defendant's right to a speedy trial. The April 10 adjournment was excludable as it resulted from a continuance granted at the request or with the consent of defendant (CPL 30.30[4][b]), defendant failed to overcome the presumption that the People's July 6 certificate of readiness was a truthful statement of present readiness (see People v Sibblies, 22 NY3d 1174, 1181 [2014] [Graffeo, J. concurring]; People v Brown, 126 AD3d 516, 517-518 [1st Dept 2015], lv granted 25 NY3d 1160 [2015]), and the November 15 adjournment was not a delay directly implicating the People's ability to proceed with trial (see People v Anderson, 66 NY2d 529, 535 [1985]).
We have considered and rejected defendant's arguments relating to a video recording that was admitted at trial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2016
CLERK